               Case 2:18-cv-00664-MJP Document 86 Filed 05/21/19 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          PHILADELPHIA INDEMNITY                            CASE NO. C18-664MJP
            INSURANCE COMPANY,
11                                                            DISMISSAL ORDER
                                    Plaintiff,
12
                    v.
13
            SEATTLE DRUG AND NARCOTIC
14          CENTER, INC., et al.,

15                                  Defendants.

16

17
            The Court having been notified of the settlement of this case, and it appearing that no
18
     issue remains for the court’s determination,
19
            IT IS ORDERED that this action and all claims asserted herein are DISMISSED with
20
     prejudice and without costs to any party.
21
            In the event that the settlement is not perfected, any party may move to reopen the case,
22
     provided that such motion is filed within sixty (60) days of the date of this order. Any trial date
23
     and pretrial dates previously set are hereby VACATED.
24


     DISMISSAL ORDER - 1
             Case 2:18-cv-00664-MJP Document 86 Filed 05/21/19 Page 2 of 2



 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Dated May 21, 2019.

 3                                                       A
                                                         Marsha J. Pechman
 4
                                                         United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     DISMISSAL ORDER - 2
